Free Writing Prospectus Filed Pursuant to Rule433 Dated April 9, 2013 Registration Statement No.333-168098 ABS New Issue: $1.25bln TAOT 13-A - Full Pxg Details $1,250,001,000 Toyota Auto Receivables 2013-A OT ($789.075mm Offered Notes) Jt-Leads: BofAML (struc), MS, RBSCo-Mgrs: BNP, Citi, Mizuho, Siebert NOTE OFFER CLS BAL(mm) AMT(mm) M/S&P WAL PWIN E.FINAL L.FINAL SPREAD YLD CPN $PRICE A1 P-1/A-1+ 1-7 11/13 4/15/14 *NOT OFFERED* A2 Aaa/AAA 7-19 11/14 9/15/15 EDSF + 5 A3 Aaa/AAA 19-34 2/16 1/17/17 ISW + 16 A4 Aaa/AAA 34-42 10/16 11/15/18 ISW + 18 B Aa3/AA 42-42 10/16 6/17/19 *NOT OFFERED* TICKER : TAOT 13-A REGISTRATION : Public EXPECTEDRATINGS : Moody's/S&P BILL & DELIVER : BofAML PXG SPEED : 1.3% ABS 5% Call EXPECTEDSETTLE : 4/17/13 MIN DENOMS : $1K x $1K FIRST PAY : 5/15/13 CUSIPS A-2 : 89236R AB5 A-3 : 89236R AC3 A-4 : 89236R AD1 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-294-1322.The securities may not be suitable for all investors.Merrill Lynch, Pierce, Fenner & Smith Incorporated and its affiliates may acquire, hold or sell positions in these securities, or in related derivatives, and may have an investment or commercial banking relationship with the issuer.
